      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 1 of 13 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LAURENTIO HOWARD,                            )
as father and next friend of D.H.,           )
a minor,                                     )
                                             )
                              Plaintiff,     )
                                             )
       vs.                                   )
                                             )
CITY OF CHICAGO,                             )
JOHNNIE PIERRE,                              )
SHERRY TRIPP,                                )
CHICAGO BOARD OF EDUCATION,                  )
                                             )
                              Defendants.    )       JURY TRIAL DEMANDED

                                           COMPLAINT

       Laurentio Howard, as father and next friend of D.H., a minor, by and through his

attorneys, Andrew M. Stroth, Carlton Odim, and Amanda S. Yarusso of Action Injury Law

Group LLC, and Antonio Romanucci of Romanucci & Blandin, complains of Defendants, City

of Chicago, Johnnie Pierre, Sherry Tripp, and Chicago Board of Education, as follows:

                                           Introduction

       1. This is a civil rights action, brought on behalf of a minor, who while in attendance at

a Chicago public school, was, without justification, physically abused and traumatized by two

Chicago police officers.

       2. On January 29, 2019, D.H., a 16-year-old Black female student, was punched,

tasered, stepped on, struck and otherwise beaten by Defendants Pierre and Tripp, Chicago police

officers, who were inappropriately and without proper recruitment, training, direction, or

supervision, assigned to police minors at Marshall High School in Chicago, Illinois.


                                                 1
       Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 2 of 13 PageID #:2



        3. D.H. was also charged with misdemeanor and felony crimes as a result of Defendant-

Officers Pierre and Tripp’s interaction with her; these charges were subsequently dismissed.

        4. The Chicago Police Department (CPD) and Chicago Public Schools (CPS) have been

assigning Chicago police officers and other security officers at Chicago Public Schools for

decades without a legal agreement between the two agencies, and without following already

existing, standard best practices for law enforcement personnel in school.

        5. The City of Chicago’s lack of directives, oversight, and standards pertaining to its

police officers in its schools has resulted in the violation of students’ civil rights and unnecessarily

involved students in the criminal justice system.

        6. The Defendant-Officers’ use of force, arrest and criminal charging of D.H. was a

direct result of the City of Chicago’s failure to implement best practices for police and security

officers in schools, practices that should be designed to ensure the safety of Chicago’s children in

a manner that avoids criminalizing juvenile behavior and violating their civil rights.

                                       Jurisdiction and Venue

        7. The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C. §

1983 et seq.; the Judicial Code, §§ 1331 and 1343(a); and the Constitution of the United States.

Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or, at the time the

events took place, resided in this judicial district, and the events giving rise to Plaintiff's claims

also occurred in this judicial district.

                                                Parties

        8. Laurentio Howard is the father of minor, D.H.

        9. D.H. is sixteen years old and resides with her father Laurentio Howard, in Chicago,

Illinois.

                                                    2
       Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 3 of 13 PageID #:3



        10. During the 2018-2019 school year, including on January 29, 2019, D.H. attended

Marshall High School, in Chicago, Illinois.

        11. Marshall High School is part of the Chicago Public School system administered by

the Chicago Board of Education. Marshall High School staff are employees and agents of

Chicago Public Schools and the Chicago Board of Education.

        12. Defendants Johnnie Pierre and Sherry Tripp were Chicago police officers assigned to

Marshall High School.

        13. Defendants Pierre and Tripp were, at all times relevant to the allegations made in this

complaint, duly appointed police officers employed by the City of Chicago, Illinois, acting

within the scope of their employment with the City of Chicago and under color of state law.

They are sued in their individual capacities.

        14. Defendant City of Chicago is a municipality, duly incorporated under the laws of the

State of Illinois, and is the employer and principal of Defendants Pierre and Tripp. The City is

responsible for the policies, practices and customs related to its maintenance of a police force.

        15. Defendant Chicago Board of Education is a publicly funded agency, duly

incorporated under the laws of the State of Illinois and is responsible for the governance,

organizational and financial oversight of Chicago Public Schools (CPS), the third largest school

district in the United States of America.

                                                Facts

        16. On January 29, 2019, D.H. was attending school at Marshall High School in Chicago,

Illinois.

        17. During the morning of January 29, 2019, D.H. was directed to leave school because

of a student conduct issue, specifically having her cell phone out in class.

                                                  3
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 4 of 13 PageID #:4



       18. The Assistant Principal contacted Laurentio Howard to tell him to come pick up D.H.

after she had completed her final exams.

       19. A school security officer then began to attempt to escort D.H. out of the school.

       20. D.H. asked to speak to the Assistant Principal regarding completing her final exams

before leaving.

       21. The security officer insisted D.H. leave.

       22. The security officer called Laurentio Howard and insisted that he come immediately

to pick up D.H.

       23. Laurentio Howard proceeded to Marshall High School.

       24. The security officer maintained a physical presence, following D.H., but did not use

any physical force with D.H.

       25. Defendant-Officers Pierre and Tripp then approached D.H. and began to attempt to

force her to leave the school.

       26. Laurentio Howard was present when Defendant-Officers Pierre and Trip began

escorting D.H. and for the events that followed.

       27. While escorting D.H., and while walking on or near a stairway in the school, one of

the Defendant-Officers, without cause or provocation, pushed D.H.

       28. As a result of being pushed, D.H. grabbed onto one of the Defendant-Officers’ vest to

keep from falling down the stairs.

       29. D.H. and the Defendant-Officers lost their balance and fell down the stairs.

       30. After reaching the bottom of the stairs, the Defendant-Officers proceeded to use force

on D.H., including punching D.H., deploying a taser on D.H. kneeling on D.H., and

standing/stepping on D.H.

                                                   4
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 5 of 13 PageID #:5



        31. During the Defendant-Officers’ use of force, D.H. was prone on the ground and was

surrounded by the officers.

        32. During the Defendant-Officers’ use of force, Laurentio Howard was present and

observed the incident.

        33. At no time during their contact with D.H. did the Defendant-Officers request or allow

Laurentio Howard to assist or intervene in escorting his daughter, D.H., from school.

        34. At no time during their contact with D.H. did the Defendant-Officers request or allow

Laurentio Howard to assist or intervene in calming his daughter, D.H., or otherwise de-escalating

the situation.

        35. The Defendant-Officers insisted that Laurentio Howard stay back from his daughter,

D.H., while they proceeded to use force on D.H., including striking her, deploying a taser on her,

and standing/stepping on her.

        36. At no time during their contact with D.H. did the Defendant-Officers seek assistance

or involvement from any Marshall administration, staff members, or other security officers in

escorting D.H.

        37. At no time during their contact with D.H. did the Defendant-Officers attempt to

deescalate the interaction.

        38. While the Defendant-Officers were using force on D.H., D.H., who suffers from

asthma, was having trouble breathing.

        39. As a result of the incident and the Defendant-Officers’ use of force, D.H. was injured

and was brought to a hospital for treatment.

        40. As a result of the incident, D.H. was charged with misdemeanor and felony charges

brought by the Defendant-Officers.

                                                 5
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 6 of 13 PageID #:6



       41. Due to the pending criminal charges, D.H. was confined to her home on an electronic

monitoring device and was not allowed to attend school or enjoy other daily activities and

freedom of movement.

       42. The charges were dismissed in the interests of justice by the state’s attorney on

February 6, 2019.

       43. As a result of the incident, D.H. had to leave Marshall High School and her

community of friends and supporters, and enroll in a different CPS high school.

       44. Throughout her enrollment at Marshall High School, including on January 29, 2019,

D.H. had an Individual Education Program (IEP) based on an emotional disability.

       45. The IEP includes a Behavior Intervention Plan (BIP).

       46. It is the responsibility of all school staff that interact with D.H. to implement the BIP

for D.H.

       47. The IEP/BIP for D.H. specified that D.H. has difficulty regulating her emotions and is

defensive when confronted.

       48. The IEP/BIP for D.H. noted that removal from the classroom, engagement of police

or security, and suspensions have not been successful in addressing D.H. behavioral issues and

emotional disability.

       49. Further, the IEP/BIP noted that removal from school and suspensions are negatively

affecting D.H.’s academic performance.

       50. The IEP/BIP specified that school staff shall use the CPS student code of conduct to

address D.H.’s emotional disability and behavioral issues.

       51. Marshall High School staff did not properly follow the student code of conduct on

January 29, 2019, to address the underlying behavioral issue.

                                                 6
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 7 of 13 PageID #:7



       52. Marshall High School staff did not properly follow D.H.’s IEP/BIP on January 29,

2019, to address the underlying behavioral issue.

       53. Defendant-Officers Pierre and Tripp did not properly follow the student code of

conduct on January 29, 2019, to address the underlying behavioral issue.

       54. Defendant-Officers Pierre and Tripp did not properly follow D.H.’s IEP/BIP on

January 29, 2019, to address the underlying behavioral issue.

       55. The Defendant-Officers unnecessarily intervened and escalated a student behavioral

issue when they approached D.H. and forcibly attempted to remove her from school.

       56. The Defendant-Officers unreasonably and excessively seized and used force on D.H.

to address a student behavioral issue.

       57. The Defendant-Officers’ conduct escalated a student behavioral issue into an incident

that resulted in felony charges against D.H.

       58. As a result of the Defendants’ conduct as described above, D.H. has suffered injuries

in the form of pain and suffering, loss of freedom, and emotional trauma and distress.

                                          Count I
                     42 U.S.C. § 1983 Claim for Unconstitutional Seizure

       59. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

       60. The actions of Defendant Officers Pierre and Tripp, in physically seizing, escorting

and using any force on D.H., over a student behavioral issue, violated D.H.’s rights under the

Fourth Amendment to the United States Constitution to be secure in her person against

unreasonable seizure, and caused the injuries alleged in this complaint.

       61. The actions of the Defendant Officers, as alleged in this Complaint, were the direct


                                                7
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 8 of 13 PageID #:8



and proximate cause of the constitutional violations set forth above and of D.H.’s injuries.

       WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands compensatory and

punitive damages against Defendant-Officers Pierre and Tripp, plus the costs of this action,

attorneys’ fees, and whatever additional relief this Court deems equitable and just.

                                           Count II
                          42 U.S.C. § 1983 Claim for Excessive Force

       62. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

       63. The actions of Defendant-Officers Pierre and Tripp, in pushing, punching, deploying

a taser, stepping/standing on D.H., and otherwise using force on D.H., violated D.H.’s rights

under the Fourth Amendment to the United States Constitution to be secure in her person against

unreasonable seizure in the form of excessive force, and caused the injuries alleged in this

Complaint.

       64. The actions of the Defendant Officers, as alleged in this Complaint, were the direct

and proximate cause of the constitutional violations set forth above and of D.H.’s injuries.

       WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands compensatory and

punitive damages against Defendant-Officers Pierre and Tripp, plus the costs of this action,

attorneys’ fees, and whatever additional relief this Court deems equitable and just.

                                         Count III
       42 U.S.C. § 1983 Monell Policy Claim Against Defendants City of Chicago and
                             the Chicago Board of Education

       65. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

       66. The City of Chicago, through the Chicago Police Department (CPD), and the Chicago


                                                 8
      Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 9 of 13 PageID #:9



Board of Education, through the Chicago Public Schools (CPS), employs police officers and

security officers assigned in various schools throughout Chicago.

       67. These police officers and security officers interact with Chicago’s children on a daily

basis in communities all over the City of Chicago.

       68. Police officers and security officers dealing with youth on a regular basis, such as in

schools, require specialized training.

       69. Numerous examples and guides for best practices for law enforcement presence in

schools, nationwide, are readily available.

       70. Despite this, CPD does not have an intergovernmental agreement with CPS that

governs the recruitment, selection, placement, training, roles and responsibilities of Chicago

police officers in Chicago schools.

       71. CPD lacks any formal recruitment, selection and placement processes and standards

to ensure that police officers assigned to schools are proper candidates for these unique positions.

       72. Furthermore, CPD does not provide specific training for police officers assigned to

schools on unique aspects that are essential to their role, most importantly alternatives to

arresting students.

       73. In addition, such training should include topics specifically relevant to officers

interacting with young students, such as:

               a.     Childhood and adolescent development;

               b. Age-appropriate response to student conduct;

               c. Disability and special education issues;

               d. Conflict resolution and de-escalation techniques;

               e. Responses to trauma;

                                                  9
    Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 10 of 13 PageID #:10



               f. Restorative justice techniques; and

               g. Interacting with specific student groups, such as ESL learners and LGBTQI

                   students.

       74. These above deficiencies have been found to exist by the City of Chicago’s Office of

Inspector General and acknowledged by CPD as reported in the OIG’s Review of the Chicago

Police Department’s Management of School Resource Officers (OIG Review), which can be

found at https://igchicago.org/wp-content/uploads/2018/09/CPD-Management-of-School-

Resource-Officers-Review.pdf.

       75. CPS’s own Student Code of Conduct dictates that school administrators should only

contact CPD in the event of criminal activity and emergencies and additionally provides a list of

factors to consider before involving CPD in any matter. See (at p. 11-12):

https://cps.edu/SiteCollectionDocuments/SCC_StudentCodeConduct_English.pdf

       76. CPS teachers should never contact CPD directly to handle a student matter, but

should instead refer the student to the school principal or administrator.

       77. However, according to the OIG Review: “CPS last conducted training for all SROs

[i.e. police officers] on its revised Student Code of Conduct in 2013.” Furthermore, the Student

Code of Conduct lacks any specific guidance for SROS on their roles and responsibilities.

       78. As a result of the September 13, 2018, OIG Review, CPD and CPS were put on

notice that: “[to] protect and serve students, it is vital that CPD make immediate changes to

ensure the safe and productive engagement of SROs with students and their families.”

       79. The recently ordered Consent Decree, in order to correct these undisputed serious

deficiencies, requires that officers assigned to work in CPS schools be appropriately vetted,

trained, and guided by clear policy in order to cultivate relationships of mutual respect and

                                                 10
        Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 11 of 13 PageID #:11



understanding, and foster a safe, supportive and positive learning environment for students. See

(at ¶ 38): http://chicagopoliceconsentdecree.org/wp-content/uploads/2019/02/FINAL-

CONSENT-DECREE-SIGNED-BY-JUDGE-DOW.pdf

          80. Such specialized training must include: the use of de-escalation techniques,

restorative approaches, community resources and alternative response options, youth

development, crisis intervention, and disability and special education issues, among other things

(at ¶ 42).

          81. These deficiencies in CPD and CPS policies regarding recruitment, assignment, roles,

duties, training, and guidelines for police officers in Chicago schools created an environment

where CPD officers treat student conflicts and behavioral issues as violent, criminal situations,

and thereby caused the individual Defendant-Officers’ violation of D.H.’s rights.

          82. Moreover, the failure to adhere to the minimal policies and standards already in place

by CPS and CPD also caused the individual Defendant-Officers’ violation of D.H.’s rights and

the Marshall High School staff’s conduct described in the Complaint.

          WHEREFORE, pursuant to 42 U.S.C. §1983, Plaintiff demands substantial actual or

compensatory damages against the City of Chicago and Chicago Board of Education, plus the

costs of this action, attorney’s fees and whatever additional relief this Court deems equitable and

just.

                                             Count IV
                                    State Law Claim for Battery

          83. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

          84. The Defendant-Officers, knowingly and without legal justification caused bodily


                                                   11
    Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 12 of 13 PageID #:12



harm to D.H., when they pushed, punched, tasered and stepped on her, thereby constituting

battery under Illinois law.

       WHEREFORE, Plaintiff demands substantial actual or compensatory damages against

Defendant Officers Pierre and Tripp, and, because Defendant Officers acted maliciously,

wantonly, or oppressively, Plaintiff demands punitive damages, plus the costs of this action and

whatever additional relief this Court deems equitable and just.

                                       Count V
     State Law Claim for Respondeat Superior Against Defendants City of Chicago and
                              Chicago Board of Education

       85. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

       86. The Defendant-Officers and Marshall High School staff were, at all times material to

the allegations made in this complaint, employees and agents of the City of Chicago and Chicago

Board of Education, respectively, acting within the scope of their employment. Defendants City

of Chicago and Chicago Board of Education are liable for the acts of the Defendant-Officers and

Marshall High School staff that form the basis for Plaintiff’s state law claims under the doctrine

of respondeat superior.

       WHEREFORE, Plaintiff demands judgment for compensatory damages, jointly and

severally from Defendants, plus the costs of this action and whatever additional relief this Court

deems equitable and just.

                                        Count VI
              745 ILCS 10/9-102 Claim Against Defendants City of Chicago and
                               Chicago Board of Education

       87. Plaintiff repeats and realleges the preceding paragraphs of this Complaint, as if they

were fully set out in this Count.

                                                12
    Case: 1:19-cv-01281 Document #: 1 Filed: 02/20/19 Page 13 of 13 PageID #:13



       88. Defendants City of Chicago and Chicago Board of Education were the employers of

the Defendant-Officers and Marshall High School staff, respectively, at all times relevant to the

allegations contained in this complaint.

       89. The Defendant-Officers and Marshall High School staff committed the acts alleged in

this Complaint in the scope of their employment as employees of the Defendants City of Chicago

and Chicago Board of Education, respectively, and Defendants City of Chicago and Chicago

Board of Education are liable for their actions under 745 ILCS 10/9-102.

       WHEREFORE, Plaintiff requests this Court order the Defendants City of Chicago and

Chicago Board of Education to indemnify the individual Defendants for any compensatory

damages and attorneys’ fees and costs awarded to Plaintiff against said individual Defendants.



                                                     Respectfully submitted,

                                                     /s/Andrew Stroth_

                                                     Andrew Stroth
                                                     Carlton Odim
                                                     Amanda Yarusso
                                                     ACTION INJURY LAW GROUP
                                                     191 N. Wacker Drive, Suite 2300
                                                     Chicago, Illinois 60606
                                                     (312) 578-9390

                                                     Antonio M. Romanucci
                                                     ROMANUCCI & BLANDIN, LLC
                                                     321 N. Clark Street, Suite 900
                                                     Chicago, Illinois 60654
                                                     (312) 458-1000




                                                13
